

117 HR 4087 IH: To amend the John D. Dingell, Jr., Conservation, Management, and Recreation Act to extend the management plan submission deadline for certain National Heritage Areas to 4 years, and for other purposes.
U.S. House of Representatives
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4087IN THE HOUSE OF REPRESENTATIVESJune 23, 2021Mr. Garamendi (for himself, Mr. McKinley, Mr. Smith of Washington, Ms. Schrier, Mr. Kilmer, Ms. Jayapal, Mr. Grijalva, and Ms. Strickland) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the John D. Dingell, Jr., Conservation, Management, and Recreation Act to extend the management plan submission deadline for certain National Heritage Areas to 4 years, and for other purposes.1.Management planParagraphs (1) and (3) of section 6001(c) of the John D. Dingell, Jr., Conservation, Management, and Recreation Act (54 U.S.C. 320101 note) are amended by striking 3 years and inserting 4 years.